Pee Cubiam.
There was a verdict in the Atlantic Circuit in favor of Anna Baker, female plaintiff, against the defendant for the sum of $2,500 dollars, and a verdict in favor of her husband, Aaron C. Baker, against the defendant for $1,000, in an action brought by them against the defendant company, she to recover damages for injuries which she sustained as a result of negligence on part of the defendant’s servants while alighting from a trolley car of the defendant, and he to recover damages for the loss of consortium, &c.
The only reason for a new trial, argued in the defendant’s brief, is that the damages awarded by the jury to the husband and wife are excessive.
There was testimony to the effect that Mrs. Baker, the plaintiff, at the time of the accident was forty-five years of age, and prior to that time enjoyed good health, always able to do her own work and conducted a rooming-house, which business she says was profitable to her; that when she was thrown from the trolley ear, the fall rendered her unconscious and severely injured her right ankle' and shoulder; that as a result from her injuries she was confined to her bed for a period of six weeks; was compelled to abandon her business, and, though more than four years had elapsed since she sustained her injuries, she has not fully recovered from their effects. In view of the testimony regarding the nature of her injuries, the consequent effect they had upon her health and business, and that she was not yet fully recovered, it seems to us that the verdicts complained of as excessive are rather moderate.
The rule to show cause is discharged, .with costs.